Waite, J.
It appears from the motion, that the plaintiff had commenced an action to recover possession of a schoolhouse. The district to which the house belonged, claimed title to the land upon which it stood, under a lease from the plaintiff. They passed a vote instructing the defendants, the committee of the district, to procure the lease, and submit it to the examination of counsel, and take such steps as might be deemed necessary for the maintenance of their rights.
In pursuance of this instruction, the defendants procured the lease, and having taken legal advice, employed counsel to defend the suit, and then made their report to the district. The plaintiff has set out this report in his declaration, as the foundation of his suit for a libel.
It clearly was a libel, provided it was made falsely and maliciously. The defendants did not, upon the trial, deny this ; but insisted, that it was made by them in good faith, and in so doing they were, under the circumstances, justified.
Whether the statements contained in the report were true or false, and the defendants in making them acted fairly and honestly, or maliciously, towards the plaintiff, were questions of fact for the consideration of the jury.
A suit had been commenced to recover possession of the school-house belonging to the district, and although brought against the teacher, yet the district w'as the real party in interest. They might have been, and probably were, in duty bound to defend him. At any rate, they had a right to do it, and take the necessary measures for that purpose. They had a right to be informed, not only of the facts in the case, but the motives by which the plaintiff was governed in commencing the suit. If he was acting honestly, endeavouring to obtain what he believed justly belonged to him, the district might have preferred the adoption of such measures as were calculated to lead to an amicable arrangement. But if, as the defendants claimed, he sued in consequence of a quarrel wúth the teacher, and with the design of breaking up the school, such measures might have been considered useless.
The defendants had a right to present his conduct in the *82business as they found it, and believed it to be, as a justification of their course in employing counsel to defend the suit, without attempting to negotiate a settlement. And if their report was honestly and fairly made, without malice, and with the design of placing the facts truly before the district for their sanction, and to enable them to judge as to the proper course to be pursued in relation to the suit, they were justified. The judge on the circuit very properly and correctly submitted these questions to the jury. This is in conformity with the practice in similar cases.
Thus, where the defendant had written a letter to the secretary of the general post-office, complaining of the conduct of the plaintiff, a post-master, — Alderson, B. informed the jury, that if the letter was a libel, it did not follow, that there must be a verdict in favour of the plaintiff; for if it was written as a bona fide complaint, made to obtain redress in the proper quarter, the defendant w'ould be entitled to a verdict, although the contents of the letter might not be strictly true. Woodward v. Lander, 6 Car. & P. 548.
So, where the defendant wrote two letters to a relative, requesting him to join in a suit against the plaintiff, and charging the plaintiff with gross misconduct and fraud, Tindal, Ch. J., said to the jury: “You Mull have to say whether the circumstances under which these letters were written, and the situation of the party to whom they were addressed, satisfy you, that they were written bona fide and without malice. If such is your opinion, then, so far as the letters are concerned, the plaintiff will not be entitled to your verdict. There can be no doubt that a man has a right to communicate to another information he is possessed of, in a matter in which they have a mutual interest. You will say whether it is an honest communication of facts, which the party believed to be true, at the time ; or whether it was malicious.” Shipley v. Todhunter, 7 Car. & P. 680. Other cases of the like kind might be cited. Cockayne v. Hodkisson, 5 Car. & P. 543. Todd v. Hawkins, 8 Car. & P. 88.
These, however, differ from that class where no justification is set up in the defence, and no claim is made that the publication is a privileged one. There, the party must be considered as meaning what his language fairly imports, and it will not avail him to urge that he did not mean what he *83said. The construction of the publication is a question for the court, and not for the jury. Haire v. Wilson, 9 B. & Cres. 643.
In this case, had the defendants assigned no excuse for the publication, it would have been the duty of the court to tell the jury, that it was a libel. But having set up in justification, that it was a communication privileged by the occasion, the object and intent of the defendants in making it, became material in the case, and were necessarily and properly referred to the jury.
We are, therefore, of opinion, that a new trial must be denied.
In this opinion the other Judges concurred.
New trial not to be granted.